Citation Nr: 0731567	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-28 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for fungal infection of the hands, groin, foot, and 
nails.

2.  Entitlement to an effective date prior to May 6, 2004 for 
the grant of service connection for fungal infection of the 
hands, groin, foot, and nails.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Augusta, Maine.  The claims file is in the jurisdiction of 
the VA Regional Office in Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  The veteran's service-connected fungal infection of the 
hands, groin, foot, and nails has been manifested by no more 
than scaly, itching, dyschromic, dystrophic, and lichenified 
skin, in an area totaling 7.5 percent of the veteran's total 
body area, and 15 to 20 percent of the exposed body area.  
The veteran is not receiving systemic therapy for this 
condition. 

2.  On May 6, 2004, the RO received the veteran's initial 
claim for entitlement to service connection for a fungal 
infection of the hands, groin, foot, and nails. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected fungal infection 
of the hands, groin, foot, and nails have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002);  38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (2006). 

2.  The criteria for an effective date prior to May 6, 2004, 
for the grant of service connection for fungal infection of 
the hands, groin, foot, and nails have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in July 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Additional 
letters were also provided to the veteran in February 2004 
and June 2004, after which the claim was adjudicated.  See 
38 C.F.R. § 3.159(b)(1); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Although notice was not provided 
to the veteran prior to the initial adjudication of his claim 
informing him that a disability rating and an effective date 
would be assigned should the claim of service connection be 
granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
veteran has been provided with a VA examination during the 
course of this appeal.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.

I.  Increased Rating Claim

The veteran is seeking an increased disability rating in 
excess of 10 percent for his service-connected fungal 
infection of the hands, groin, foot, and nails.  At his 
hearing before the RO in May 2006, he testified that he 
experienced one flare-up in the last year, which lasted for a 
couple of weeks.  He stated that he tries to prevent flare-
ups from occurring by using over-the-counter medications such 
as Claritin or Benedryl, and was not taking any other 
medications or receiving any treatment for this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

Under the rating criteria, dermatophytosis  (fungal 
infection, including of the body, feet, nails or other areas) 
is rated under the criteria for dermatitis or eczema.  38 
C.F.R. § 4.118, Diagnostic Code 7813. 

Under the rating criteria for dermatitis or eczema, a 
noncompensable rating is assigned when less than 5 percent of 
the entire body or of exposed areas is affected, and no more 
than topical therapy is required during the past 12 month 
period.  A 10 percent rating is assigned when at least 5 
percent but less than 20 percent of the entire body or of 
exposed areas is affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12 month period.  A 30 percent rating is assigned when 
20 to 40 percent of the entire body or of exposed areas is 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of 6 weeks or more, but not constantly, during the past 12 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

In August 2004, the veteran underwent a VA examination for 
skin diseases.  The veteran complained of a foot rash which 
becomes painful, especially between the toes and on the soles 
of the feet.  The veteran also stated that his left hand 
breaks out with bumps which itch, but that he was currently 
asymptomatic and hadn't experienced a flare-up since 2002.  
The veteran also indicated that his groin itched, and that 
his thigh was irritated and dry everyday.  The veteran denied 
sunlight sensitivity and a history of acne.  Upon physical 
examination, there was a slight scaly in the right palm more 
than the left.  Thighs covering 4 percent of the total body 
surface were dyschromic, scaly, and lichenified.  The left 
hand was more scaly than the right hand.  The left fifth toe 
was dystrophic, and the sole of the right foot was scaly.  
Scrapings from the groin and feet were positive for fungal 
hyphae.  The VA examiner diagnosed tinea ungium of the nail, 
tinea cruris of the groin, tinea pedis of the foot, and tinea 
manus of the hand, noting that the hand eruption was quite 
mild, the groin eruption was severe, and the foot eruption 
covering the four foot and one foot was intermediate.  The VA 
examiner concluded that total body surface covered by the 
rash was about 7.5 percent, and the total exposed skin 
covered by the rash was about 15 to 20 percent, noting that 
the exposed areas were the palms, which are only mildly 
involved with any skin disorder.

As the evidence reflects that the veteran's service-connected 
skin disorder affects 7.5 percent of his entire body and 15 
to 20 percent of his exposed areas, and he is not being 
treated with systemic therapy, a rating in excess of 10 
percent under Diagnostic Code 7806 is not warranted.

With regard to the representative's concern that the August 
2004 VA examination reports which were cited by the RO in the 
statement of the case were not in the claims folder, the 
Board notes that the examination reports are, in fact, 
associated with the claims folder.

The presently assigned 10 percent evaluation for fungal 
infection of the hands, groin, foot, and nails accurately 
depicts the severity of the condition.  As the preponderance 
of the evidence is against the claim for a higher rating, the 
benefit of the doubt rule is not applicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


II.  Earlier Effective Date

On May 6, 2004, the veteran filed a claim for entitlement to 
service connection for a skin disorder, secondary to 
inservice exposure to Agent Orange.  There is no document in 
the claims folder which is a formal or informal claim seeking 
service connection for a skin disorder prior to this date.  
In March 2005, the RO issued a rating decision which granted 
service connection for fungal infection of the hands, groin, 
foot, and nails, assigning a 10 percent disability rating, 
effective from May 6, 2004.  The veteran has appealed this 
decision seeking an effective date prior to May 6, 2004, for 
the award of service connection for fungal infection of the 
hands, groin, foot, and nails.

The effective date of an evaluation and award of compensation 
based on an original claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).  An 
informal claim is any communication or action indicating 
intent to apply for one or more benefits.  38 C.F.R. § 
3.155(a) (2006).

After reviewing the evidence of record, the Board finds that 
the veteran's initial claim for service connection for fungal 
infection of the hands, groin, foot, and nails was received 
by the RO on May 6, 2004.  The provisions of 38 U.S.C.A. § 
5110(a) and 38 C.F.R. § 3.400 are clear that an award of 
service connection "shall" not be earlier than the date of 
receipt of application therefor.  Here, the claim received on 
May 6, 2004, was the earliest dated submission by the veteran 
evidencing an attempt to apply for this benefit, and there 
are no documents that can be construed as a claim prior to 
this date.  See 38  C.F.R. §§ 3.1, 3.155.  Accordingly, the 
date of receipt of the veteran's claim, May 6, 2004, is the 
appropriate effective date for service connection under the 
provisions of 38 U.S.C.A. § 5110.  See also 38 C.F.R. § 
3.400.

The veteran argues that service connection for fungal 
infection of the hands, groin, foot, and nails should be 
granted from the day he returned from Vietnam.  If a claim is 
received within one year after separation from service, the 
effective date of an award of service connection shall be the 
day following the veteran's separation from active service or 
the date entitlement arose; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).  
Accordingly, in the instant case there is no legal basis to 
validate his argument.  As a claim was not received within a 
year after the veteran's service separation, the effective 
date of the award of service connection for a skin disorder 
can be no earlier than the date of receipt of the claim, in 
this case, May 6, 2004.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400. 


ORDER

An initial evaluation in excess of 10 percent for fungal 
infection of the hands, groin, foot, and nails is denied.

An effective date prior to May 6, 2004, for the award  of 
service connection for fungal infection of the hands, groin, 
foot, and nails is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


